Citation Nr: 0804553	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to service connection for bilateral knee 
disability, to include as secondary to a left foot 
disability.  

Entitlement to service connection for a low back disability, 
to include as secondary to a left foot disability.

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Cleveland, Ohio and Providence, Rhode Island, 
respectfully.  After the Cleveland RO issued a decision, 
jurisdiction over the case was subsequently returned to the 
RO in Providence, Rhode Island.  

The Board has advanced this appeal on the Board's docket 
based on the veteran's advanced age.


FINDINGS OF FACT

1.  A disability in either knee was not present in service or 
until years thereafter, nor is it etiologically related to 
service or service-connected disability.

2.  A low back disability was not present in service or until 
years thereafter, nor is it etiologically related to service 
or service-connected disability.

3.  The veteran has a diagnosis of post-traumatic stress 
disorder (PTSD).

4.  The veteran did not engage in combat with the enemy.

5.  No stressor supporting a diagnosis of PTSD has been 
corroborated by credible evidence.






CONCLUSIONS OF LAW

1.  A disability in either knee was not incurred in or 
aggravated by active duty, the incurrence or aggravation of 
arthritis of either knee during active duty may not be 
presumed, and a disability of either knee is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  A low back disability was not incurred in or aggravated 
by active duty, the incurrence or aggravation of arthritis of 
the low back during active duty may not be presumed, and a 
low back disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with VCAA notice, to include notice that he should 
submit any pertinent evidence in his possession, in June 2004 
and February 2005, prior to the initial adjudication of the 
claims.  

Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of his claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was no more than harmless error.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, appropriate VA medical examinations 
were provided and appropriate VA medical opinions were 
obtained.  
The Board acknowledges that the veteran was not afforded a VA 
examination to determine the etiology of any current right 
knee disability.  The Board has determined that VA has no 
obligation to provide such an examination in this case 
because the evidence currently of record is sufficient to 
decide this claim and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
the claim.  In this regard, the Board notes that service 
medical records do not show that the veteran was found to 
have a right knee disorder and there is no post-service 
medical evidence of this claimed disability.  Neither the 
veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Bilateral Knee Disability

There is no medical evidence suggesting that disability of 
either knee was present in service or until years thereafter, 
or suggesting that a current knee disability is etiologically 
related to service.  In fact, the veteran does not allege 
that his knee disabilities were incurred in or aggravated by 
active duty.  It is his contention that his knee disabilities 
are etiologically related to his service-connected left foot 
disability.  

In regards to the veteran's left knee, the evidence shows 
that Dr. G, a private physician, treated the veteran for 
arthritis and osteoarthritis of his left knee in May 2004.  
Also of record is a June 2004 letter by Dr. B., the veteran's 
podiatrist, opining that the veteran's pain in his left knee 
and lower back was certainly due to compensation for his left 
foot disability.  In a December 2004 letter, Dr. B. also 
opined that the pain in the veteran's left knee and lower 
back, as well as any resulting conditions in these joints, 
were due to proximal compensation for the conditions in his 
left foot.  In July 2005, the veteran was afforded a VA 
examination to determine the etiology of his left knee 
disability.  After examining the veteran and reviewing his 
claims files, the examiner diagnosed the veteran with left 
knee degenerative joint disease.  He opined that it was less 
likely than not that the left knee condition was related to 
his service-connected left foot condition.  

In regards to the veteran's right knee, Dr. B. opined in 
February 2006 that the veteran's right knee pain is certainly 
due to compensation for the right ankle osteoarthritis, the 
Board notes that right ankle osteoarthritis is not a service-
connected disability.  Furthermore, it does not appear that 
the veteran has a right knee disability.  Upon examination in 
July 2005, the examiner found the veteran's knees to be 
normal.  

The Board finds the VA examiner's opinion more probative than 
Dr. B.'s opinion in both instances because the examiner 
reviewed the veteran's claims files and also examined the 
veteran's knees.  Dr. B., however, is the veteran's private 
podiatrist, and has treated the veteran for his ankle and 
foot injuries and not his knee disabilities.  As a 
podiatrist, the Board has no reason to believe that he has 
any expertise in the etiology of knee disorders.  
Significantly, he did not render a diagnosis for either knee, 
presumably because he is not competent to do so.  In 
addition, there is no evidence that he reviewed the veteran's 
pertinent medical history which would have enabled him to 
form an opinion on an independent basis.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993).  

Otherwise, the evidence of a nexus between the veteran's 
claimed knee disabilities and a service-connected disability 
is limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since lay persons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims for service connection 
for left and right knee disabilities.




B.  Low Back Disability

There is no medical evidence suggesting that the veteran's 
low back disability was present in service or until years 
thereafter, or suggesting that it is etiologically related to 
service.  In fact, the veteran does not allege that his low 
back disability was incurred in or aggravated by active duty.  
It is his contention that his low back disability is 
etiologically related to his service-connected left foot 
disability.  

The Board does not find the positive nexus opinions by Dr. B. 
to be probative.  In a June 2004 letter, Dr. B. opined that 
the veteran's pain in his left knee and lower back was 
certainly due to compensation for his left foot disability.  
In a December 2004 letter, Dr. B. also opined that the pain 
in the veteran's left knee and lower back, as well as any 
resulting conditions in these joints, are due to proximal 
compensation for the conditions in his left foot.  The 
veteran was afforded a VA examination in March 2007 to 
determine the etiology of the low back disability.  The 
examiner diagnosed the veteran with mild to moderate 
degenerative disc disease of the lumbosacral spine.  He 
opined that it was less likely than not that this condition 
was secondary to the veteran's service-connected foot 
condition.  The examiner explained that given the history and 
presentation, the low back disability was brought on by the 
veteran's motor vehicle accident in 1963.  

The Board finds the VA examiner's opinion more probative than 
Dr. B.'s opinion because the examiner reviewed the veteran's 
claims files and also examined the veteran's lower back.  
Again, the Board notes that Dr. B. is a podiatrist, who 
presumably has no expertise in the etiology of disorders of 
the low back.  Also significant is the fact that he rendered 
no diagnosis of a low back disorder, presumably because he is 
not competent to do so.  In addition, there is no evidence 
that he reviewed the veteran's pertinent medical history 
which would have enabled him to form an opinion on an 
independent basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

Otherwise, the evidence of a nexus between the veteran's 
current low back disability and a service-connected 
disability is limited to the veteran's own statements.  As 
noted above, as a layperson, the veteran is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

C.  PTSD

In December 2004, a VA psychologist diagnosed the veteran 
with PTSD and stated that his stressors included being shot 
at during the Korean War and witnessing an accidental 
shooting of his peer.   In a February 2005 VA examination, 
the examiner found that the veteran did not meet the 
criterion A for a diagnosis of PTSD.  The veteran has since 
then been diagnosed and treated for PTSD on a number 
occasions by VA psychologists.  When asked to provide a 
description of his stressors, the veteran could only provide 
the year that he was shot at in Korea but not the place or a 
more specific timeframe.  Furthermore, the veteran was unable 
to provide the soldier's name who was accidentally shot. 

Although the veteran has a medical diagnosis of PTSD and a 
medical opinion linking his PTSD to his claimed stressor of 
being shot at during the Korean War and witnessing a shooting 
of his peer, the record does not show that he received any 
award indicative of his participation in combat or other 
corroborating evidence of his alleged participation in 
combat.  As previously stated, the veteran was unable to 
remember when he was shot at in the Korean War or the name of 
the soldier that was shot.  Therefore, the originating agency 
was unable to secure records and/or documentation of the 
claimed stressors.  Moreover, the veteran has been unable to 
obtain any corroborating evidence of any claimed stressor.  
The Board is aware that a VA psychologist has indicated that 
the veteran's PTSD is related to his military service based 
on the occurrence of the alleged stressor.  However, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral knee 
disability, to include as secondary to a left foot 
disability, is denied.

Entitlement to service connection for a low back disability, 
to include as secondary to a left foot disability, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


